DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the opposing side of the inner member" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Humphrey (2004/0010948).
Humphrey discloses;
Claim 1. A bracket (24) for installation onto a work surface, the bracket configured for installation and removal from the work surface without the use of a tool, the bracket comprising: an inner member (60) configured to be received by the work surface, an outer member (58) configured to be located around portions of the inner member and the work surface, and a lock (40) configured to extend through a portion of the inner member and the outer member when the bracket is installed onto the work surface to maintain the outer member and the inner member from moving relative to one another when installed onto the work surface (Par. 0012-0014 and Fig. 1-2).  
	The Examiner notes that, although tools are commonly used in tightening Humphrey’s lock, tools are not necessary for installation.
Claim 2. The bracket of claim 1, wherein the work surface comprises a bucket or a blade of a front end loader.  
Claim 3. The bracket of claim 1, wherein during use of the bracket to perform work, a work load is applied to the bracket to pinch the work surface between the inner member and the outer member and securely retain the bracket against movement relative to the work surface.  
Claim 4. The bracket of claim 3, wherein in the absence of the work load the work surface is not pinched between the inner member and the outer member and the bracket is movable relative to the work surface.  
Claims 5 and 6. The bracket of claim 1, wherein a threaded fastener (different 40 than one cited in Claim 1) applies force from the outer member to the inner member thereby clamping the work surface between the inner member and outer member preventing movement relative to the work surface in the absence of a load.  
Claim 7. The bracket of claim 1, wherein a threaded fastener (different 40 than one cited in Claim 1) applies force from the outer member to the work surface to remove additional clearance (when different 40 is tightened) slack between the work surface and attached bracket.  
Claim 8. The bracket of claim 1, wherein a threaded fastener (different 40 than one cited in Claim 1) applies force from the outer member to the work surface to prevent movement relative to the work surface in the absence of a load.  
Claim 9. The bracket of claim 1, wherein the lock comprises a pin (Humphrey’s 40 is interpreted as a pin with threads at one end) that extends through an aperture of the outer member and an aperture of the inner member.  
Claim 11. The bracket of claim 1, further comprising a work implement (20) connected to the outer member (Par. 0012-0015 and Fig. 3).  
Claim 12. The bracket of claim 11, wherein the work implement comprises one or more of a hook (48) (Par. 0013 and Fig. 3).  
Claim 13. A bracket (24) for installation onto a bucket of a front end loader, the bracket configured for installation and removal from the bucket without the use of a tool, the bracket comprising: an inner member (60) configured to be received by the bucket, an outer member (58) configured to be located around portions of the inner member and the bucket, and a lock (40) configured to extend through a portion of the inner member and the outer member when the bracket is installed onto the bucket to maintain the outer member and the inner member from moving relative to one another when installed onto the bucket (Par. 0012-0014 and Fig. 1-2).  
Claim 14. The bracket of claim 13, wherein during use of the bracket to perform work, a work load is applied to the bracket to pinch the bucket between the inner member and the outer member and securely retain the bracket against movement relative to the bucket.  
Claim 15. The bracket of claim 13, wherein in the absence of the work load the bucket is not pinched between the inner member and the outer member and the bracket is movable relative to the bucket.  
Claim 16. The bracket of claim 13, wherein in the absence of the work load the bucket is pinched between the inner member and the outer member by force applied from one or more threaded fasteners (different 40 than one cited in Claim 1) preventing movement relative to the bucket.  
Claim 17. The bracket of claim 13, wherein the lock comprises a pin or threaded fastener (Humphrey’s 40 is a threaded fastener) that extends through an aperture of the outer member and an aperture of the inner member.  
Claim 18. The bracket of claim 13, further comprising a work implement (20) connected to the outer member (Par. 0012-0015 and Fig. 3).  
Claim 19. The bracket of claim 18, wherein the work implement comprises one or more of a hook (48) (Par. 0013 and Fig. 3).  
Claim 20. A method for installing and using a bracket relative to a work surface, the method comprising the steps of: providing a bracket (24) comprising an inner member (60) configured to be received by the work surface, an outer member (58) configured to be located around portions of the inner member and the work surface, installing the bracket onto the work surface by locating the inner member on the work surface and locating the outer member around portions of the inner member and the work surface, and positioning a lock (40) to extend through a portion of the inner member and the outer member to complete installation of the bracket onto the work surface, wherein when the bracket is installed onto the work surface the bracket is movable relative to the work surface in the absence of a work load (when 40 is only hand tight), and wherein during use of the bracket to perform work, a work load is applied to 
Claim 21. The method of claim 20, further including the step of utilizing a threaded fastener (different 40 than one cited in Claim 1) to apply tension between the inner member and outer member or between the outer member and work surface, wherein the tension is operative to inhibit movement between the inner member and the outer member in the absence of work load.  
Claim 22. The method of claim 20, wherein the work surface comprises a bucket (14) of a front end loader.  
Claim 23. The method of claim 20, wherein the step of positioning a lock comprises positioning a pin or bolt (different 40 than one cited in Claim 1) to extend through an aperture of the outer member and an aperture of the inner member.  
Claim 24. The method of claim 20, further comprising a work (20) implement connected to the outer member.  
Claim 25. The method of claim 20, wherein the work implement comprises one or more of a hook (48) (Par. 0013 and Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Humphrey.
Claim 10. Humphrey further discloses the lock comprises a threaded fastener (different 40 than one cited in Claim 1) that extends through an aperture of the outer member and an aperture of the inner member to contact the opposing side of the inner member thereby clamping the work surface between the inner member and outer member (Par. 0012-0013 and Fig. 2).  
	Humphrey does not recite the outer member aperture is a threaded aperture (Humphrey discloses the use of “suitable nuts”).
However, the Examiner takes Official notice that threading an aperture of a member instead of using a suitable nut is within the skill of one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Humphrey’s outer member aperture to include threads so that the bracket could be fastened to the work surface without the use of suitable nuts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McLoughlin (US 2017/0037597)
Jennison (US 8,985,934)
Matheis (US 2,969,966)
Pastuch (US 9,267,265)
Lukasko (US 8,607,481)
McFeaters (US 1,303,346)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD P JARRETT/Primary Examiner, Art Unit 3652